Title: To Alexander Hamilton from James Brice, 19 March 1792
From: Brice, James
To: Hamilton, Alexander



Sir.
[Annapolis] State of MarylandIn Council March 19th. 1792.

We are informed by our agent resident in Philadelphia that there are between nine and ten thousand dollars appropriated for the discharge of the arrears of pay due the late Maryland line for the year 1783. As it would be more convenient for the claimants to recieve their money in this State if it can be done with propriety, we shall be obliged to you to pay the money so appropriated to William Campbell Esquire the Bearer of this, to be by him delivered to our Treasurer, and by him paid over to the respective Claimants.
We have the honor   to be with great respect &c
James Brice.
The HonorableThe Secretary of the Treasury of the U. S.

